ACCEPTED
                                                                                         01-14-00629-CV
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    1/5/2015 12:11:30 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                  CLERK


                                       NO: 01-14-00629-CV

                                                                       FILED IN
                                                                1st COURT OF APPEALS
                                 IN THE                             HOUSTON, TEXAS
                FIRST DISTRICT COURT OF APPEALS OF              1/5/2015 12:11:30 PM
                                                               TEXAS
                            AT HOUSTON, TEXAS                   CHRISTOPHER A. PRINE
                                                                        Clerk



                               ELIZABETH M. TRAMMELL,
                                      Appellant
                                                    v.
                             FLETCHER V. TRAMMELL, SR.
                                     Appellee


                     from the 308 th Judicial District Court
     of Harris County, Texas, The Honorable James Lombardino Presiding
                       Trial Court Case No. 2010-72050


      APPELLANT'S UNOPPOSED MOTION TO EXTEND BRIEFING
                         DEADLINE


        TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

        COMES NOW, Appellant Elizabeth M. Trannnell and files her Unopposed

Motion to Extend Briefing Deadline by 1 week and in support hereof, would show

this Honorable Court as follows:

                                                    I.

        Appellant brings this motion pursuant to Texas Rules of Appellate Procedure


G:\1'\ TRA08IModificationIAppeallMotionfor extension02.wpd

                                              Page 1 of 3
38.6(d) and in compliance with Rule 10.5(b).

                                                   II.

        The deadline for Appellant to file her brief is January 5, 2015. Appellant

requests a 1 week extension of her briefing deadline malting the deadline for filing

Appellant's Brief on January 12,2015.

                                                  III.

        Appellant does not seek this extension for the purposes ofdelay. Lead counsel

for Appellant, Maurice Bresenhan Jr., has had an unexpectedly full December docket,

with numerous court hearings and a number of cases in process.

                                                  IV.

        This is the second extension requested by Appellant. Maurice Bresenhan Jr.

hereby certifies that he or a member of his firm has conferred with Appellee's lead

counsel on appeal, Sallee S. Smyth, and Appellee is not opposed to the Court's

granting of this motion.

        PREMISES CONSIDERED, Appellant Elizabeth M. Trammell respectfully

requests that the Court grant an extension of 1 week for the filing of the Appellant's

brief making the extended deadline January 12, 2015 the date Appellant's Brief is

due.


G:\T\TRA08IModificationlAppeallMotion for extension02.wpd

                                              Page 2 of 3
                                         Respectfully submitted,

                                         ZUKOWSKI, BRESENHAN, SINEX & PETRY, LLP

                                              lsi Maurice Bresenhan. Jr
                                          Maurice Bresenhan, Jr.
                                          State Bar Number 02959000
                                          11 77 West Loop South, Suite 1100
                                         "Houston, Texas 77027
                                          713/965-9969; 713/963-9169 Facsimile
                                          mbresenhan@zbsplaw,com
                                          Counsel for Appellant, Elizabeth M, Trammell

                           CERTIFICATE OF CONFERENCE

      I do hereby certify that on January 5, 2015, I have conferred with Appellee's
counsel regarding Appellant's request for extension of the deadline for Appellant's
Brief and Appellee's counsel indicated to me that Appellee is unopposed to
Appellant's request.

                                            lsi Cynthia Keen Perlman
                                         Cynthia Keen Perlman

                                CERTIFICATE OF SERVICE

       As required by Texas Rule ofAppellate Procedure 6.3 and 9,5(b), (d), and (e),
I certify that I have served this document on all other parties, as listed below, on
January 5,2015, as follows:

       VIA FAX (281) 238-6202 and EMAIL
       Sallee S. Smyth
       800 Jackson Street
       Richmond, Texas 77469
       Counsel for Fletcher V. Trammell, SI.
                                                             lsi Maurice Bresenhan, Jr
                                                        Maurice Bresenhan JI.

G:ITITRA08\ModificationlAppeal\Mation far extension02. wpd

                                               Page 3 of 3